Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1 is rejected under 35 U.S.C. 101 because: 

STEP 1: claim 1 is directed to method which is a process and one of the 4 statutory categories.
STEP 2A: claim 1 is directed to the abstract idea and/or mental steps as follows:
First Prong:
estimating an electric capacitance of the component; measuring an offset of a threshold voltage of the component; and deducing therefrom a nitrogen site carbon surface concentration in the first layer (hereinafter mentioned as “Mental-Steps/Calculations”).
(These limitations can be performed by mental steps using mathematical formulas that can also be performed using a general processor)

Second Prong: 
The claimed Mental-Steps/Calculations above is neither implemented into any practical application (device or thing), nor effect any transformation/reduction of a particular article to a different state or thing.

STEP 2B:  The Additional elements “heating the components” in the independent claim 1 could be consider as not significantly more than the abstract idea because relate to data collection, extra solution activity, and do not state a field of use. Therefore, do not impose a meaningful limit and are monopolizing other fields/industries.

Regarding dependent claims 2-16 do not overcome the 101 issue.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because it is not clear "the first layer" in line 3 is same or different “a first epitaxial carbon-doped nitride layer” in line 1-2 of claim 1. Therefore. It is indefinite. For purpose of examination, Examiner interpreted both are same.

Claim 4 recites the limitation "the second layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Because it is not clear "the second layer" in line 4 is same or different “a gallium nitride layer” in line 3 of claim 4. Therefore. It is indefinite. For purpose of examination, Examiner interpreted both are same.
Claim 4 recites the limitation "the third layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Because it is not clear "the third layer" in line 5 is same or different “a third alumina layer” in line 4 of claim 4. Therefore. It is indefinite. For purpose of examination, Examiner interpreted both are same.




Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 3-4, 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HATANO et al. (Pub NO. US 2022/0057338 A1; hereinafter Hatano) in view of NISHIOKA et al. (Pub NO. US 2021/0392723 A1; hereinafter Nishioka).
Regarding Claim 1, Hatano teaches a method (method in Fig. 3 and Fig. below; See [0060]-[0070]) of estimating a nitrogen site carbon concentration (measuring magnetic field depends on concentration ratio; See [0064], [0079], [0091]), in a first epitaxial carbon-doped gallium nitride layer (420a, 422a, 424a in Fig. 3 and Fig. below is layer; See [0061], [0076]) of an electronic component (electric component 4 in Fig. 3 and Fig. below; See [0060]), comprising steps of:
estimating an electric capacitance (charge or electron is capacitance; See [0063], [0093]) of a stack interposed between the first layer (420a, 422a, 424a in Fig. 3 and Fig. below is stack of layers and capacitance/charge is formed between the stack; See [0061]) and a first electrode (426a in Fig. 3 and Fig. below is first electrode; See [0063]) of the component;
irradiating the component by microwave (See [0065]);
measuring an offset of a threshold voltage of the component (Fig. 10 shows breakdown voltage and breakdown voltage is offset of threshold voltage; See [0098]-[0099]); and
deducing therefrom a nitrogen site carbon surface concentration in the first layer (measuring NV center depends on concentration of nitrogen with carbon; [0064], [0069]).

    PNG
    media_image1.png
    872
    888
    media_image1.png
    Greyscale

Hatano teaches irradiating the component by microwave (See [0065]),
But Hatano is silent about heating the component;
Nishioka teaches microwave irradiation directly generates heat (See [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hatano by using microwave irradiation to generate heat, as taught by Nishioka in order to of reduce unevenness of temperature due to heat conduction (Nishioka; [0002]).
Regarding Claim 3, Hatano in view of Nishioka teaches the method according to claim 1. Nishioka further teaches wherein the heating of the component is performed at a temperature in the range from one hundred to two hundred and fifty degrees Celsius, preferably from one hundred and fifty to two hundred and fifty degrees Celsius (See [0125]).
Regarding Claim 4, Hatano in view of Nishioka teaches the method according to claim 1. Hatano further teaches wherein the stack forms, with the first electrode (426a in Fig. 3; See [0061]) a MOS-type structure (426a in Fig. 3; See [0051]) comprising:
a second gallium nitride layer (See [0076]), located on the first layer; and a third alumina layer (See [0076], penetrating into the second layer, the first electrode being located on top of and in contact with the third layer (all layers penetrates to each other; See [0076]).
Regarding Claim 6, Hatano in view of Nishioka teaches the method according to claim 1. Hatano further teaches wherein the first layer is located on a substrate, preferably a silicon wafer with a {111} orientation (See [0106]).
Regarding Claim 7, Hatano in view of Nishioka teaches the method according to claim 1. Hatano further teaches wherein the offset of the threshold voltage of the component is determined at the end of a step of application, between the first electrode and a second electrode of the component (breakdown occurs at end between the first electrode 426a and second electrode 428a in Fig. 3; See [0063]), of a negative bias voltage (breakdown occurs at reverse bas and reverse bias is negative bias; See [0109]).
Regarding Claim 8, Hatano in view of Nishioka teaches the method according to claim 7. Hatano further teaches wherein the bias voltage is smaller than -1 V, preferably approximately equal to -5 V (See the negative breakdown voltage n Fig. 10 and it is interpreted -5v to -1v; See [0099]).
Regarding Claim 9, Hatano in view of Nishioka teaches the method according to claim 7. Hatano further teaches wherein the step of application of the bias voltage lasts for from one to ten thousand seconds, preferably from one hundred to ten thousand seconds (-1 ms to +1 ms; See [0115]).
Regarding Claim 13, Hatano in view of Nishioka teaches the method according to claim 7. Hatano further teaches wherein the component is a transistor, preferably a high electron mobility transistor, the first electrode being a gate electrode and the second electrode being an electrode connected to the substrate (See [0095]-[0096]).
Regarding Claim 14, Hatano in view of Nishioka teaches the method according to claim 1. Hatano further teaches wherein the component is a MOS capacitor (See [0051]).
Regarding Claim 15, Hatano in view of Nishioka teaches the method according to claim 1. Hatano further teaches wherein epitaxy parameters of the first layer are adapted according to the estimation of the nitrogen site carbon concentration (See [0076]).
Regarding Claim 16, Hatano in view of Nishioka teaches the method according to claim 6. Hatano further teaches wherein the component is a transistor (P or N type semiconductor is transistor; See [0012]), preferably a high electron mobility transistor (See [0008], [0011]), the first electrode being a gate electrode (424a is connected to transistor and transistor has gate in Fig. 3; See [0051]) and the second electrode being an electrode connected to the substrate (426a is on substrate in Fig. 3; See [0095]-[0096]).
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Nishioka further in view of VAN DELDEN et al. (Pub NO. US 2020/0262526 A1; hereinafter Van Delden).
Regarding Claim 5, Hatano in view of Nishioka teaches the method according to claim 4. Hatano in view of Nishioka is silent about wherein the capacitance is estimated according to respective thicknesses and dielectric permittivities of the second layer and of the third layer.
Van Delden teaches wherein the capacitance is estimated according to respective thicknesses and dielectric permittivities of the second layer and of the third layer (capacitance depends on thickness and permittivity of two layers 4a, 4b; See [0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hatano and Nishioka by using the capacitance is estimated according to respective thicknesses and dielectric permittivities of the second layer and of the third layer., as taught by Van Delden in order to of reduce unevenness of temperature due to measure capacitance (Van Delden; [0076]).
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Nishioka further in view of Williams et al. (Patent NO. US 6,151,559; hereinafter Williams).
Regarding Claim 10, Hatano in view of Nishioka teaches the method according to claim 7. Hatano in view of Nishioka is silent about wherein the step of application of the bias voltage is interrupted, for from ten to one hundred microseconds, several times to estimate the threshold voltage of the component.
Williams teaches wherein the step of application of the bias voltage is interrupted, for from several microseconds, several times to estimate the threshold voltage of the component (See Col. 6, Lines 20-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hatano, Nishioka and Williams by using the step of application of the bias voltage is interrupted, for from ten to one hundred microseconds, several times to estimate the threshold voltage of the component, in order to of reduce unevenness of temperature due to obtain better result (Williams; Col. 6, Lines 20-25).


Allowable Subject Matter

11.	Note: Claims 2 and 11-12 are not rejected by any prior art but should overcome 101 and 112 rejection.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. OHASHI et al. (Pub NO. US 2016/0056085 A1) discloses Semiconductor Device testing Apparatus.
	b. Meany et al. (Pub NO. US 2016/0313260 A1) discloses Systems and Methods for Dielectric Testing.
c. Haji-Sheikh et al. (Pub NO. US 2010/0264511 A1) discloses Providing Current Control Over Wafer Borne Semiconductor Devices Using Threnches.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan  Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858